MR. CHIEF JUSTICE GOLDENHERSH, dissenting: I dissent. The effect of the majority opinion is to deprive the proponents of the will of an opportunity to litigate the question whether the failure to find the copy of the will in the testator’s possession revoked the will. Only one case cited by the majority (In re Estate of Holmberg (1948), 400 Ill. 366) involved fully executed duplicate copies of the will. In Holmberg the word “Void,” admittedly in the testatrix’s handwriting, and her signature, admittedly genuine, were written across the carbon copy found in her possession. None of the other authorities involved fully executed copies and are clearly distinguishable from this case. Here, there are admittedly duplicate originals of the wiU fully executed and properly witnessed. Unlike the presumption which arises from the mutilation, destruction or modification of a will which, as a matter of law, effects revocation, the failure to produce the document which is one of several fully executed copies of a will gives rise only to an inference of fact, and the proponent of the will is entitled to adduce evidence which overcomes the inference that revocation was intended. Under these circumstances, whether revocation was intended is an issue of fact, triable to a jury. (Harris v. Etienne (1925), 315 Ill. 540; Clarkson v. Kirtright (1920), 291 Ill. 609.) Here the opponents of the will were not required to file any pleadings which in any manner delineated the issues, and the injustice effected by the majority opinion is that the proponent was given no opportunity to try the key issue in the case. The requirement of a pleading and the framing of issues would enable the use of appropriate discovery procedures to determine what had happened to the document which was in testator’s possession, and to determine whether his failure to have it in his possession resulted from his intent to effect a revocation. MR. JUSTICE MORAN joins in this dissent.